Citation Nr: 0913550	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  03-01 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for headaches, 
currently rated as 10 percent disabling.  

2.  Entitlement to an initial compensable rating for a left 
fifth finger disability.  

3.  Entitlement to an effective date earlier than August 11, 
2004, for the award of a total disability rating based upon 
individual unemployability (TDIU).   

4.  Whether an October 1953 rating decision failing to grant 
service connection for a chronic headache disability and a 
psychiatric disorder should be revised or reversed on the 
basis of clear and unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to April 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from August 2001, August 2003, and February 2006 
rating decisions of a Department of Veterans Affairs (VA) 
Regional Office (RO) that granted service connection and 
awarded a 10 percent disability rating for headaches, 
effective September 6, 2000; granted service connection and 
awarded a 0 percent disability rating for a left fifth finger 
disability, effective September 6, 2000; granted a TDIU 
rating, effective August 11, 2004; and found that the October 
1953 rating decision that failed to grant service connection 
for a chronic headache disability and a psychiatric disorder 
was not clearly and unmistakably erroneous.  

In an April 2007 decision, the Board denied the Veteran's 
claims for entitlement to an increased initial rating for 
headaches and entitlement to an initial compensable rating 
for a left fifth finger disability and found that the October 
1953 rating decision that failed to grant service connection 
for a chronic headache disability and a psychiatric disorder 
was not clearly and unmistakably erroneous.  The Veteran 
appealed the Board decision to the United States Court of 
Appeals for Veterans Claims.  Pursuant to a Joint Motion for 
Partial Remand, an August 2008 Order of the Court remanded 
the claim for readjudication in accordance with the Joint 
Motion for Partial Remand.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issues of entitlement to an increased initial rating for 
headaches and entitlement to an initial compensable rating 
for a left fifth finger disability are REMANDED to the RO via 
the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  On August 11, 2004, the RO received a claim for a TDIU 
rating.

2.  In a February 2006 rating decision, the RO granted a TDIU 
rating, effective August 11, 2004.  

3.  The Veteran met the percentage requirements for 
consideration for a TDIU rating prior to August 11, 2004; 
however, the record does not factually show that the Veteran 
was unemployable solely due to his service-connected 
bilateral hearing loss, post-traumatic stress disorder 
(PTSD), cicatrix of the left wrist and base of left thumb, 
tinnitus, headaches due to left temporal injury, cicatrix of 
the left temporal region, and left fifth finger disability 
earlier than August 11, 2004.

4.  In an October 1953 rating decision, the RO failed to 
grant service connection for a chronic headache disability 
and a psychiatric disorder because there was no evidence that 
the Veteran had filed a formal or informal claim for 
entitlement to service connection for these disabilities.  
The facts known at that time were before the adjudicators, 
the law then in effect was correctly applied, and the 
decisions did not contain an undebatable error that was 
outcome determinative.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 
11, 2004, for the award of a TDIU rating have not been met.  
38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o) (2008).

2.  The October 1953 rating decision that failed to grant 
service connection for a chronic headache disability and a 
psychiatric disorder was not clearly and unmistakably 
erroneous.  38 C.F.R. §§ 2.1063 (1938); 2.1077 (1938 & Supp. 
1943); 2.1078, 2.1100 (1938); 3.104, 3.105 (2008). 
   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date 

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation therefore 
apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 
(2000).  The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date.  Otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 
(1998), 63 Fed. Reg. 56704 (1998).  

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2008).    

The United States Court of Appeals for Veterans Claims has 
held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim, provided also that the claim is received within 
one year after the increase.  In those cases, the Board must 
determine under the evidence of record the earliest date that 
the increased rating was ascertainable.  Hazan v. Gober, 10 
Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 
(1997); VAOPGCPREC 12-98, 63 Fed. Reg. 56705 (1998).   

A TDIU rating is warranted when the schedular rating is less 
than total, where it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2008).   

Prior to August 11, 2004, the Veteran was service-connected 
for bilateral hearing loss (50 percent disability rating), 
cicatrix of the left wrist and base of left thumb (20 percent 
disability rating), tinnitus (10 percent disability rating), 
headaches due to left temporal injury (10 percent disability 
rating), cicatrix of the left temporal region (0 percent 
disability rating), and left fifth finger disability (0 
percent disability rating) for a combined disability rating 
of 70 percent.  In an April 2005 rating decision, the Veteran 
was granted service connection and awarded a 30 percent 
disability rating for PTSD, effective August 11, 2004.  After 
a February 2006 opinion from a private physician found that 
the Veteran was not fit to be employed due to his current 
headaches, PTSD, hearing loss, left fifth finger disability, 
and cicatrix of the left wrist and base of thumb, in a 
February 2006 rating decision, the Veteran was awarded a TDIU 
rating, effective August 11, 2004.  That date was assigned as 
the date of VA receipt of the claim for TDIU.  

In this case, the Veteran met the percentage criteria of 38 
C.F.R. § 4.16(a) for consideration for a TDIU prior to August 
11, 2004, the effective date of the award of a TDIU rating.    

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2008).  A 
finding of total disability is appropriate when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2008).  A Veteran may be considered as unemployable 
upon termination of employment which was provided on account 
of disability, or in which special consideration was given on 
account of the same, when it is satisfactorily shown that he 
is unable to secure further employment.  38 C.F.R. § 4.18 
(2008).   

Therefore, the Board must consider whether the Veteran was 
unable to secure or follow a substantially gainful occupation 
due to his service-connected disabilities prior to August 11, 
2004.  In this case, the Board finds that the record does not 
show that the Veteran's service-connected disabilities had 
worsened or that he had become unemployable due to service-
connected disabilities on a factually ascertainable date 
prior to August 11, 2004.  

Post-service VA and private medical records dated from 
September 1953 to July 2004 do not show that the Veteran was 
unable to secure or follow a substantially gainful occupation 
due to his service-connected disabilities.  

On VA examination in October 2000, the Veteran was found to 
be functionally limited in the left fifth finger due to his 
inability to bend and use it.  There was no evidence that his 
left fifth finger prevented him from working.  

A December 2000 VA examination revealed that the Veteran wore 
a hearing aid for his bilateral hearing loss.  The examiner 
found that the Veteran's tinnitus posed a mild annoyance to 
the Veteran but stated that it did not interfere with any of 
his activities of daily living.  

At a July 2001 VA examination, the Veteran was diagnosed with 
post-traumatic headaches.  The headaches were found to occur 
perhaps once or twice a week in the left hemicranial region 
and were easily controlled with medication.  The examiner did 
not indicate that the headaches prevented the Veteran from 
working.  

In a June 2004 letter, the Veteran's private treating 
physician stated that the Veteran's headaches had become more 
severe in the 16 years he had been treating him.  The 
physician also reported that the Veteran had been having 
difficulty sleeping for over a year.  The physician also 
stated that the Veteran's limited movement of his left fifth 
finger, left thumb, and left wrist had become more disabling 
because it limited his ability to grasp and hold heavy 
objects.  The physician further reported that the Veteran had 
an essential tremor that was becoming more progressive and 
inhibited his ability to hold objects and write normally.  
However, the physician did not find that the Veteran's 
disabilities rendered him unable to be gainfully employed.  

The Board finds that the qualifying increase in the Veteran's 
service-connected disabilities is not shown to have occurred 
on a factually ascertainable date prior to August 11, 2004.  
The medical evidence of record does not show that the Veteran 
was fully unemployable due solely to his service-connected 
disabilities until February 10, 2006, the date that the 
private physician opined that the Veteran was not fit to be 
employed.  Accordingly, the record does not provide factually 
ascertainable evidence that the Veteran was unable to work as 
a result of his service-connected disabilities prior to 
August 11, 2004.

The Board finds that there is no evidence that the Veteran 
was unable to work due to his service-connected disabilities 
prior to August 11, 2004.  The VA medical examinations and 
medical records prior to August 11, 2004, recited above, did 
not demonstrate that the Veteran was unemployable due solely 
to service-connected disabilities.  The records showed that 
the Veteran's headaches, hearing loss, and tinnitus caused 
mild limitations in the Veteran's life that were easily 
controlled with medication or hearing aids.  The Veteran's 
left wrist and left fifth finger disabilities limited his 
ability to grasp and hold heavy objects and write normally.  
However, none of the Veteran's service-connected disabilities 
prevented him from being gainfully employed.  The Board finds 
that the record tends to indicate that the Veteran's service-
connected disabilities were not productive of unemployability 
prior to August 11, 2004.

As the evidence does not show that the Veteran met the 
criteria for the award of a TDIU rating prior to August 11, 
2004, an earlier effective date for the TDIU rating is not 
warranted.  The Board finds that the preponderance of the 
evidence is against the Veteran's claim for an effective date 
earlier than August 11, 2004, for the grant of a TDIU.  The 
claim is therefore denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

CUE 

The Veteran argues that the October 1953 rating decision that 
failed to grant service connection for a chronic headache 
disability and a psychiatric disorder was clearly and 
unmistakably erroneous.  In essence, he argues that the RO 
failed to consider a September 1953 VA examination report as 
an inferred claim upon which to establish service connection 
for headaches and a psychiatric disorder because the report 
discussed the Veteran's complaints of headaches in the left 
fronto-temporal area and diagnosed him as having a conversion 
reaction manifested by cephalalgia.  

Previous determinations that are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  However, if the evidence establishes CUE, the 
prior decision will be reversed and amended.  38 C.F.R. 
§ 3.105(a) (2008),

A determination that a prior determination involved CUE 
involves the following three-prong test:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 
(1992). 

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993). 

A valid claim of CUE requires more than a disagreement as to 
how the facts were weighed or evaluated.  Crippen v. Brown, 9 
Vet. App. 412 (1996).  Mere disagreement with how the RO 
evaluated the facts is inadequate to raise the claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92 (1995).  A decision 
regarding CUE must be made on the basis of the law and 
evidence at the time of the decision at issue.  Porter v. 
Brown, 5 Vet. App. 233 (1993).  

The veteran's service medical records show that he was 
treated on multiple occasions for headaches between December 
1952 and February 1953.  However, his April 1953 service 
separation examination did not note any headaches.

At the time of the October 1953 RO decision, the record 
included the Veteran's claim for benefits, his service 
medical records, and a VA examination dated in September 
1953.  

The Veteran filed a claim in June 1953 for service connection 
for lacerations of the scalp, lacerations of the left hand 
and left wrist, and a smashed left ring finger.  On VA 
examination in September 1953, the Veteran was diagnosed 
chronic, moderate conversion reaction that was manifested by 
cephalalgia.  An October 1953 rating decision granted service 
connection and assigned a 0 percent rating for superficial 
cicatrix of the left temporal region and superficial cicatrix 
of the left wrist and base of left thumb.  

The law that was in effect in October 1953 stated that any 
communication from or action by a claimant or his duly 
authorized representative which clearly indicates an intent 
to apply for disability compensation may be considered an 
informal claim.  To constitute an informal claim, the 
communication must specifically refer to and identify the 
particular benefit sought.  38 C.F.R. § 3.27 (1949 & Supp. 
1952).  

On the basis of the evidence, the Board cannot conclude that 
the October 1953 rating decision was clearly and unmistakably 
erroneous.  

Regarding the Veteran's contention that he made a claim for 
service connection for a chronic headache disability in 1953, 
there is no evidence of a claim for headaches in June 1953.  
The Veteran made formal claims for service connection in June 
1953 for lacerations of the scalp, lacerations of the left 
hand and left wrist, and a smashed left ring finger.  
Although the September 1953 VA examination diagnosed the 
Veteran with chronic, moderate conversion reaction that was 
manifested by cephalalgia, it did not clearly indicate an 
intent to apply for service connection for a chronic headache 
disability as was required under the law for informal claims 
because it did not refer to and identify a claim for service 
connection for headaches.  38 C.F.R. § 3.27 (1949 & Supp. 
1952).  The first claim for service connection for headaches 
was not filed until September 2000.       

To the extent that the Veteran alleges that his headaches 
were part of his lacerations of the scalp disability and 
should have been considered in the initial rating in October 
1953, the Board finds that the Veteran did not disagree with 
the October 1953 rating decision that assigned a 0 percent 
disability rating for lacerations of the scalp.  Therefore, 
the October 1953 decision, to the extent that it did not rate 
any headaches as residuals of the scalp laceration, became 
final.  Additionally, there is no objective medical evidence 
showing that the headaches that the Veteran experienced in 
1953 were due to the lacerations of his scalp.  In fact, the 
September 1953 VA examination revealed that the Veteran's 
cephalalgia, or headaches, were instead due to a psychiatric 
disability (conversion reaction).  

With respect to the Veteran's allegation that he made a claim 
for service connection for a psychiatric disorder in 1953, 
there is no evidence of a claim for a psychiatric disorder in 
June 1953.  The Veteran made formal claims for service 
connection in June 1953 for lacerations of the scalp, 
lacerations of the left hand and left wrist, and a smashed 
left ring finger.  On his claim form, he specified that he 
was seeking service connection for "Lacerations of scalp - 
left side - Sept. 1951," "Lacerations of left hand and left 
wrist - Sept. 1951," and "Smashed ring finger on left hand - 
Oct. 1951."  None of those claimed disabilities includes 
headaches or any psychiatric disorder.  Although the 
September 1953 VA examination diagnosed the Veteran with 
chronic, moderate conversion reaction that was manifested by 
cephalalgia, it did not clearly indicate an intent to apply 
for service connection for a psychiatric disorder as was 
required under the law for informal claims because it did not 
refer to and identify a claim for service connection for a 
psychiatric disorder.  38 C.F.R. § 3.27 (1949 & Supp. 1952).  
The first claim for service connection for a psychiatric 
disorder was not filed until August 2004.   

To the extent that the Veteran alleges that his psychiatric 
disorder was part of his lacerations of the scalp disability 
and should have been considered in the initial rating in 
October 1953, the Board finds that the Veteran did not 
disagree with the October 1953 rating decision that assigned 
a 0 percent disability rating for lacerations of the scalp, 
and did not rate any psychiatric disorder as a residual of 
the scalp laceration.  Therefore, the October 1953 decision 
became final.  Additionally, there is no objective medical 
evidence showing that the psychiatric disorder that the 
Veteran suffered from in 1953 was due to the lacerations of 
his scalp.  While the Veteran claims that the psychiatric 
disorder should have been rated as a residual of the scalp 
laceration, the evidence of record at the time of the October 
1953 decision did not support such a finding.  The September 
1953 examination related the veteran's headaches to a 
conversion reaction, rather than to the inservice scalp 
laceration.  And the examination did not find that the 
conversion reaction was the result of the inservice scalp 
laceration.  To the extent that the Veteran feels that a 
further medical opinion should have been sought, such a claim 
disputes a failure in the duty to assist, which cannot 
constitute CUE.  The evidence of record at the time of the 
October 1953 decision did not support a finding that the 
headaches or conversion reaction were related to the 
veteran's inservice scalp laceration or that they were 
related to any inesrvice complaints of headaches.

In addition, while the veteran was diagnosed with a 
conversion reaction in September 1953, the evidence does not 
show that he was diagnosed with a psychosis or that any 
psychosis manifested to a compensable degree within one year 
following his separation from service such that presumptive 
service connection could be granted.  38 C.F.R. § 3.86 (1949 
& Supp. 1952).

In sum, the Board concludes that October 1953 rating decision 
that failed to grant service connection for a chronic 
headache disability and a psychiatric disorder was not 
clearly and unmistakably erroneous.  The facts were before 
the adjudicators and the adjudicators applied the extant law.  
There is no error that is undebatable such that the outcome 
of the October 1953 decision would change.  Therefore, the 
appeal is denied.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2005 and August 2006 
and rating decisions in February 2006 and April 2007.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the September 2008 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An effective date earlier than August 11, 2004, for the award 
of a total disability rating based upon individual 
unemployability is denied.  

The October 1953 rating decision was not clearly and 
unmistakably erroneous in failing to grant service connection 
for a chronic headache disability and a psychiatric disorder.  
The appeal is denied.  


REMAND

Additional development is needed prior to further disposition 
of the claims for an increased initial rating for headaches 
and an initial compensable rating for a left fifth finger 
disability.  

The Veteran was last afforded a VA examination for his 
headaches in July 2001 and was last afforded a VA examination 
for his left fifth finger disability in March 2005.  When 
available evidence is too old for an adequate evaluation of 
the Veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281 (1993).  Regarding the claim for an increased 
initial rating for headaches, not only has it been 8 years 
since the last VA examination, but the current medical 
evidence also shows that prescription medications contributed 
to the Veteran's insomnia and did not alleviate his 
headaches.  The Veteran has additionally reported having 
three or more headaches each week that lasted for two or more 
hours and sometimes extended from a full day up to a week.  
Although the Veteran's post-traumatic headaches were 
previously rated under Diagnostic Code 8045, which 
contemplates brain disease due to trauma, it appears that his 
headache condition has worsened and that the criteria of 
Diagnostic Code 8100, which pertains to migraines, may also 
be applicable.  With respect to the claim for an initial 
compensable rating for a left fifth finger disability, 
although the last VA examination is not unduly remote, the 
Veteran has indicated that he has less motion in his left 
fingers when attempting to close them in making a fist, that 
he currently has partial paralysis of the left hand, and that 
his hand is increasingly locking up on him when he tries to 
grasp objects.  Because there may have been a significant 
change in the Veteran's conditions, the Board finds that new 
examinations are in order.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a 
neurological examination to determine 
the severity of his service-connected 
headaches.  The examiner should 
specifically include the number and 
frequency of prostrating headaches over 
the previous several months.  The 
claims folder should be reviewed by the 
examiner and the examination report 
should note that review.  

2.  Schedule the Veteran for an 
examination of the hand, thumb, and 
fingers to determine the severity of 
his service-connected left fifth finger 
disability.  The examiner should 
include any limitation of motion of the 
Veteran's other left fingers and any 
interference with the overall function 
of the left hand.  The claims folder 
should be reviewed by the examiner and 
the examination report should note that 
review.  

3.  Then, readjudicate the claims.  If 
any decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Thereafter, return 
the case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


